COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Diogu Kalu Diogu II v. Yaowapa Ratana-Aporn

Appellate case number:      01-14-00694-CV

Trial court case number:    13-DCV-204732

Trial court:                387th District Court of Fort Bend County

       On November 3, 2014, appellant, Diogu Kalu Diogu II, filed a letter with the
Court, requesting that this appeal be referred to mediation. Appellee, Yaowapa Ratana-
Aporn, filed a response on November 11, 2014, in which she objects to the request to
refer the appeal to mediation. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.022(b)
(West 2011). We deny the request to refer the case to mediation. See id. § 154.022(c).
       Further, the record in this case was originally due on September 9, 2014. See TEX.
R. APP. P. 35.1. The clerk’s record was filed on October 3, 2014. The reporter’s record
has not been filed.
       On September 17, 2014, the Clerk of this Court notified appellant that the court
reporter responsible for preparing the record in this appeal had informed the Court that
appellant had not requested preparation of the record or had not made arrangements to
pay for the reporter’s record. The Clerk further notified appellant that unless he either
provided proof that he had paid or made arrangements to pay for preparation of the
reporter’s record or filed a response showing that he was exempt from paying for the
reporter’s record by October 17, 2014, the Court might consider and decide only those
issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
Appellant failed to respond to the notice.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id.
                                            1
       Finally, on November 21, 2014, appellant filed a “Motion to Abate Appeal and
Send to ADR,” requesting that we “abate this appeal for three (3) months,” that we refer
the appeal to alternative dispute resolution during the period of abatement, and that we
extend the time to file the appellant’s brief to February 20, 2015.
       To date, no deadline for the filing of appellant’s brief has been set. Nevertheless,
we grant appellant’s motion in part. To the extent appellant requests abatement of this
appeal and referral to mediation, we deny the motion. To the extent appellant requests an
extension of time until February 20, 2015 to file his brief, we partially grant the motion.
       Appellant’s brief is therefore ORDERED to be filed within 60 days of the date of
this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed
within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.



Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: November 25, 2015




                                            2